Citation Nr: 1423168	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955.

This appeal to the Board of Veterans' Appeals (Board) is from November 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.

In April 2013, in support of his claim, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.

The Board previously denied the above noted claims in a June 2013 Board decision.  The Veteran appealed the decision and the June 2013 Board decision that denied his claims was vacated, in part, and remanded by the Court of Appeals for Veterans Claims (Court) in December 2013 based on a Joint Motion for Remand (JMR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The December 2013 JMR noted that a May 2008 letter from the Veteran's private physician stated that the Veteran had bilateral hearing loss as shown by audiometric testing.  The JMR further noted that the Veteran described the circumstances surrounding claimed in-service noise exposure, to include an incident where an artillery round landed close enough to knock his helmet off, cause his ears to bleed, and cause a temporary inability to hear, at his April 2013 Travel Board hearing.  The Court vacated and remanded the Board's June 2013 decision because these contentions were not adequately addressed in the decision. 

The Veteran was afforded a VA examination in November 2006; however, this examination is inadequate as it fails to properly consider the Veteran's lay and medical history. A new VA examination is required to obtain an etiological opinion that includes a review of the above noted contentions.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006) and Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007).

With regard to the claim for TDIU, the December 2013 JMR noted that the Veteran's only service connected disability, posttraumatic stress disorder (PTSD), is currently rated as 50 percent disabling.  Therefore the Veteran does not meet the requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a).  However, the Veteran's unemployability must be considered on an extraschedular basis. See 38 C.F.R. § 4.16(b).  The December 2013 JMR noted that the Veteran's PTSD rating is based on June 2008 and April 2009 VA examinations which both note that the Veteran was receiving psychiatric treatment approximately once every six months from a private physician.  Records from this private physician are not of record and have not been requested.  These records should be requested. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request the address of his private treating psychiatric physician.  The Veteran should then sign a VA Form 21-4142 authorization and consent to release information form.  Upon receipt of the VA Form 21-4142, the AOJ should contact that physician and request any relevant records pertaining to any psychiatric treatment.  All documents obtained should be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's bilateral hearing loss and tinnitus; in particular, whether the Veteran's bilateral hearing loss and tinnitus are due in whole or in part to active service or any incident therein.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the Veteran's contentions that his hearing was damaged during service as a result of an artillery round which landed close enough to knock his helmet off, cause his noise to bleed, and cause a temporary inability to hear.  The examiner should also note the May 2008 letter from the Veteran's private audiologist.

c.  All indicated tests and studies must be performed.
d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are due in whole or in part to his active service or any incident therein.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After obtaining the above noted records and after the above requested examination is completed, schedule the Veteran with an examination to determine the extent of his functional impairment caused solely by service-connected disabilities.  A complete rationale should be given for all opinions and conclusions expressed.

4.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



